


Exhibit 10.22


AMENDMENT TO OPTION GRANT AGREEMENT


This Amendment (“Amendment”) to the Nonqualified Stock Option Grant Agreement,
between Fibrocell Science, Inc. and David Pernock, dated as of July 19, 2013
(the “Option Agreement”) is made and entered into as of March 11, 2015 (the
“Effective Date”), by and between Fibrocell Science, Inc. (the “Company”) and
David Pernock (the “Executive”).
WHEREAS, the Company and the Executive have entered into the Option Agreement,
which was issued pursuant to the Fibrocell Science, Inc. 2009 Equity Incentive
Plan; and
WHEREAS, the Company and the Executive desire to amend certain provisions of the
Option Agreement to reduce the period of time the Executive could exercise the
option granted pursuant to the Agreement upon his termination of service with
the Company.
NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:


1.Effective upon the date hereof, Section 3 of the Option Agreement is deleted
and shall be replace in its entirety with the following:


“3.    Term of Option.
(a)     The Option shall have a term of 10 years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.


(b)    The Option shall automatically terminate upon the happening of the first
of the following events:
(i)    The expiration of the six-month period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), or death (as defined in
the Plan).
(ii)    The expiration of the one‑year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.
(iii)    The expiration of the one‑year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or while the Option remains
outstanding as described in subparagraph (i) or (ii) above.


Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately
terminate.”


2.Capitalized terms not defined herein shall have the meaning set forth in the
Option Agreement.


3.All other provisions of the Option Agreement not amended by this Amendment
shall continue in full force and effect.
































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


FIBROCELL SCIENCE, INC.
By:
/s/ Kimberly M. Smith
 
Name:
Kimberly M. Smith
 
Its:
Interim Chief Financial Officer
 

EXECUTIVE
By:
/s/ David Pernock
 
Name:
David Pernock
 







